Citation Nr: 0728614	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-13 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was a timely request for waiver of recovery on 
an overpayment of pension benefits in the amount of $4,035.00 
(US dollars).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to May 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 determination by the Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) which denied waiver of 
overpayment.


FINDINGS OF FACT

1.  In May 2003, the veteran was awarded a nonservice-
connected pension, effective November 2002.

2.  The RO notified the veteran of the award at an address in 
[redacted], Missouri.  The notification was sent in May 
2003.  

3.  The RO received a copy of a letter to the veteran from 
his attorney concerning the veteran's application for Social 
Security Administration benefits.  The city address of the 
letter was [redacted], Missouri.

4.  A June 2003 letter to the veteran from the RO went to the 
address in [redacted], Missouri.

5.  A September 2003 letter to the veteran from the RO went 
to the address in [redacted], Missouri.  

6.  The veteran was sent a letter from the RO dated in 
November 2003 notifying him of an overpayment in an 
unspecified amount.  The letter stated that the veteran had 
one year to appeal the decision.  

7.  The veteran received a letter from the VA's Debt 
Management Center (DMC) in December 2003 to the address in 
[redacted], Missouri.  That letter stated that the veteran 
had a right to request a waiver of overpayment within 180 
days.  

8.  Correspondence addressed to the veteran from the RO in 
May 2004 was sent to the address in [redacted], Missouri.

9.  The veteran notified the RO in May 2004 that his mailing 
address was located in [redacted], Missouri, not [redacted]
or [redacted], Missouri.  

10.  None of the letters or notices sent to the veteran at 
any of the three addresses were ever returned to the RO has 
being undeliverable.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$4,035.00 (US dollars) was not filed by the veteran.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).

Notwithstanding the requirements of the VCAA, the Board 
observes that the provisions of Chapter 53 of Title 38 of the 
United States Code govern claims for waiver of recovery of a 
debt owed to VA.  This statute contains its own specific 
notice and duty to assist provisions.  The provisions of the 
VCAA, 38 U.S.C.A. §5100 et seq. (West 2002 & Supp. 2006), are 
relevant to a different chapter of Title 38, and do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002) (the duties specified in the VCAA are not applicable 
to requests for a waiver of overpayment).  

The veteran has appealed to the Board asking that the RO's 
decision be overturned.  The RO denied the veteran's request 
for a waiver; the reason for the denial was that the veteran 
failed to provide his request for a waiver in a timely 
manner.  He has claimed that he never received the paperwork 
telling him of the time limits.  

The record reveals that the veteran was awarded a nonservice-
connected pension in May 2003.  Upon granting of that award, 
the RO notified the veteran by letter.  The letter was sent 
to the following address:

[redacted]
[redacted], Missouri  [redacted]

It appears that the RO had used that address because the 
veteran had previously listed that address as his home of 
record.  That is, a VA Form 21-4138, Statement in Support of 
Claim, submitted in December 2002 noted the above address.  
The record indicates that the notification was not returned 
from the post office as "not deliverable".  

On or about the day that the notification letter was sent to 
the veteran, the RO received notification from the veteran 
concerning a Social Security Administration (SSA) 
determination.  The veteran, or his representative, forwarded 
a letter informing the veteran of the SSA award.  The address 
on the letter was:

[redacted]
[redacted], Missouri  [redacted]

The RO then sent a letter to the veteran concerning the SSA 
award and how it might affect his VA pension.  The letter was 
sent to the [redacted] address.  

The claim was then reviewed and in September 2003, the RO 
informed the veteran that it intended to stop the veteran's 
pension benefits payments.  The RO further informed the 
veteran that as a result of the veteran's SSA award, it 
appeared as though an overpayment of benefits had occurred.  
This letter was sent to the address in [redacted], Missouri.  

Another letter was sent to the veteran in November 2003.  The 
RO informed the veteran that it had terminated the veteran's 
pension benefits because the veteran's income exceeded the 
maximum annual income limit for a veteran with no dependents.  
The letter further stated:

What You Owe

Because of this change, you have been 
paid too much.  We'll let you know 
shortly how much you were overpaid.  
We'll also tell you how you can repay 
this debt.

What You Should Do If You Disagree With 
Our Decision

If you do not agree with our decision, 
you should write and tell us why.  You 
have one year from the date of this 
letter to appeal the decision.  The 
enclosed VA Form 4107, "Notice of 
Procedural and Appellate Rights," 
explains your right to appeal.

This correspondence was sent to the [redacted], Missouri 
address.  Again, this letter was not returned to the RO as 
being undeliverable.  

Around this same time period, the VA's Debt Management Center 
(DMC) notified the veteran of the overpayment.  On the 
notification letter, the DMC informed the veteran of his 
right to request waiver of the overpayment and that such a 
request needed to be submitted within 180 days.  That letter 
was sent to the [redacted], Missouri address.  There is no 
indication in the claims folder that the US Postal Service 
returned the notification letter to the DMC.  There is no 
suggestion, besides the veteran's assertions many months 
later, that the veteran did not receive the notification 
letter.  

The record next contains two letters that were sent to the 
veteran.  Those letters were issued in May 2004 and both of 
those letters were sent to the [redacted] address.  

At the end of May 2004, the veteran sent to the RO a VA Form 
21-4138, Statement in Support of Claim.  On that form, the 
veteran requested benefits for a disability he believed 
related to his military service.  The veteran indicated on 
the form that his address of record was:

[redacted]
[redacted], Missouri  [redacted]

It was not until May 2004 that the veteran informed the RO of 
the [redacted] address.  The veteran then completed and 
forwarded a Financial Status Report to the RO which was 
received in November 2004.  On that report, the veteran 
requested waiver of overpayment.  The address listed on the 
submission was the [redacted], Missouri address.

After receiving the veteran's request for a waiver, the RO 
issued a decision on the veteran's submission.  The RO denied 
the veteran's request for a waiver.  In denying the veteran's 
claim, the RO stated that it had to deny the request because 
the application for waiver was not filed within 180 days of 
notification as required by 38 U.S.C. 5302(a) and 38 C.F.R. 
1.963(b).  The veteran responded and in his response he said 
that he had not received the notification of the overpayment 
because it had been sent to his daughter's address in 
[redacted], Missouri.   

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within two years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the VA to the debtor, or (2) except as otherwise provided 
herein, if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180 day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2006).  See also 38 
U.S.C.A. § 5302(a) (West 2002).

In this matter, there are two matters which should be 
addressed prior to determining whether the veteran's 
application for a waiver was timely.  The first is making a 
determination as to whether the veteran actually received 
notification of the overpayment.  The second must be whether 
the veteran was incorrectly informed of the amount of time he 
had to request a waiver.  

The appellant had disputed the receipt of the letters sent to 
him about the overpayment.  He has said that some of the 
correspondence was incorrectly sent to his daughter's address 
- the address in [redacted], Missouri.  The claims folder 
does indicate that two different addresses were used for 
various pieces of mail and there is nothing in the claims 
folder indicating or suggesting that the VA ever sought to 
receive clarification as to which address should be used for 
mail to the veteran.  However, none, repeat none, of the 
letters and notices sent to the veteran at either address 
were ever returned as being nondeliverable.  None of the 
letters sent to the veteran were returned and marked as 
recipient moved to an unknown address.  Most importantly, the 
notice letter that was sent to veteran from the DMC was not 
returned.  That letter specified what the veteran needed to 
do with respect to requesting the waiver.  Although the 
veteran sent the waiver request in November 2004, he still 
did in fact send the request.  If he had not received the 
information, information that was reportedly sent to an 
incorrect address, then he would not have known that he 
needed to send a waiver request.  Moreover, if he had not 
received the information, he would not have known the address 
where to send the waiver request.  

It is noted that between March 2003 to May 2004, the VA used 
the address in [redacted], Missouri, and the address in [redacted]
[redacted].  It seems that there was not consistency or reason as 
to which address would be used.  Nevertheless, none of the 
documents, whether they were sent to the [redacted] address 
or the [redacted] address, were ever returned to the VA as 
being undeliverable because the veteran was no longer 
accepting mail at that particular address.  Also, the veteran 
never notified the RO that he was not receiving mail and it 
was not until May 2004 that the veteran informed the RO that 
he wished to receive his mail at a particular address.  
Therefore, it is the determination of the Board that the 
veteran's argument concerning regularity and not receiving 
the information does not have merit.  

A statutory filing period may be equitably tolled due to the 
conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. 
Cir. 1998).  Equitable relief is granted only rarely such as 
where a claimant actively pursued judicial remedies but filed 
a defective pleading.  In this instance, the VA sent letters 
concerning the overpayment.  There is nothing in the claims 
folder that would indicate that the veteran never received 
this information.  It is the conclusion of the Board that the 
veteran has not provided evidence that negates the 
presumption of regularity in the mailing.  Therefore, the 
Board finds that the veteran did not timely file his request 
for a waiver of overpayment and his claim is denied.  




ORDER

A timely request for waiver of recovery on an overpayment of 
pension benefits in the amount of $4,035.00 (US dollars) has 
not been submitted, and the veteran's claim is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


